DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5, 7-14 and 16-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The examiner noted that objected to limitations have been incorporated in the amended indep claims 1 and 10 below . These limitations, in addition to all else,  are not suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



(Currently Amended) An oscillator oscillating a tera hertz wave, the oscillator comprising: a negative resistive element including a first semiconductor layer, a second semiconductor layer, and an active layer disposed between the first semiconductor layer and the second semiconductor layer; and a resonator including a first conductor, a second conductor, and a dielectric disposed between the first conductor and the second conductor, wherein the negative resistive element is disposed between the first conductor and the second conductor, a layer is disposed between the negative resistive element and the dielectric, the first semiconductor layer, the active layer, and the second semiconductor layer are laminated in a first direction, and the layer has a film thickness of 1 nm or more and 500 nm or less in a second direction orthogonal to the first direction.


10. (Currently Amended) An oscillator oscillating a tera hertz wave, the oscillator comprising: a negative resistive element including a first semiconductor layer, a second semiconductor layer, and an active layer disposed between the first semiconductor layer and the second semiconductor layer; and a resonator including a first conductor, a second conductor, and a dielectric disposed between the first conductor and the second conductor, wherein the negative resistive element is disposed between the first conductor and the second conductor, a layer is disposed between the negative resistive element and the dielectric, the first semiconductor layer, the active layer, and the second semiconductor layer are laminated in a first direction, and the layer has a film thickness of 1 nm or more and 500 nm or less in a second direction orthogonal to the first direction.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849